 Case 17-01490       Doc 41    Filed 03/01/19 Entered 03/01/19 10:06:52    Desc Main
                                 Document     Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                                          )
                                                ) Chapter 7
KURT W. KARR                                    )
LUANN M. KARR,                                  )
                                                ) Bankruptcy No. 17-01490
         Debtors.                               )
                                                )

                     RULING ON MOTION FOR SANCTIONS

         This matter came before the Court for hearing on February 21, 2019.

Attorney Kevin Ahrenholz appeared for Debtors Kurt and Luann Karr (“Debtors”).

Attorney Benjamin Lange appeared for unsecured creditor Hauser’s Water

Systems, Inc. (“Hauser’s”). Debtors bring this Motion for Sanctions against

Hauser’s for its alleged violation of the discharge injunction under 11 U.S.C.

§ 524.

         Hauser’s filed an action in state court against Karr, LLC, a dissolved entity

of which Kurt Karr was the sole owner and manager, seeking repayment of certain

unsecured debts incurred by Karr, LLC before its dissolution. After receiving a

judgment against Karr, LLC and conducting a debtor exam, Hauser filed an

Application for Order Limiting Distribution and Claw Back from the state court

seeking an order requiring Karr, LLC to claw back $10,600 from Kurt Karr
 Case 17-01490      Doc 41    Filed 03/01/19 Entered 03/01/19 10:06:52       Desc Main
                                Document     Page 2 of 3



personally. Debtors contend Hauser’s entire state court action has been a veiled

attempt to go after and harass Kurt Karr personally in violation of 11 U.S.C. § 524.

      The Court declines to adopt Debtors’ argument that all of Hauser’s actions

against Karr, LLC should be treated as attempts to collect against Kurt Karr

personally. Karr, LLC is not a debtor in this case or any bankruptcy case and

Hauser’s has a right to pursue collection against it, regardless of the likely futility

of such efforts. While it may have been an inconvenience to Mr. Karr to appear as

representative of Karr, LLC in the state court action, Hauser’s actions did not

violate the discharge injunction.

      Hauser’s request for a claw back order specifically requesting action against

Kurt Karr personal, however, is a different matter. The Court finds this was “an

act, to collect, recover or offset [a] debt as a personal liability of the debtor” in

violation of 11 U.S.C. § 524(a)(2). As such, some sanction is appropriate to

protect the sanctity of bankruptcy’s discharge injunction.

      The Court affirms that the discharge injunction remains in place and enjoins

Hauser’s from any continued efforts to collect against Debtors personally.

Additionally, the Court orders Hauser’s to pay Debtors $2,500 as a sanction for its

conduct in violating the discharge injunction by pursuing collection of funds from

Kurt Karr personally. This sanction is appropriate to compensate Debtors for


                                            2
 Case 17-01490     Doc 41   Filed 03/01/19 Entered 03/01/19 10:06:52   Desc Main
                              Document     Page 3 of 3



attorney fees incurred defending the claw back attempt and pursuing this sanctions

action.

      WHEREFORE, unsecured creditor Hauser’s Water Systems, Inc. is

enjoined from further collection actions against Debtors Kurt and Luann Karr

personally.

      FURTHER, Hauser’s is ordered to pay Debtors $2,500 as a sanction for

violation of 11 U.S.C. § 524(a)(2).

Dated and Entered:

March 1, 2019

                                      __________________________________
                                      THAD J. COLLINS
                                      CHIEF BANKRUPTCY JUDGE




                                        3
